Citation Nr: 1107862	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-21 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  What evaluation is warranted for posttraumatic stress 
disorder (PTSD) from May 29, 2008 to December 9, 2009?

2.  What evaluation is warranted for PTSD from December 10, 2009?


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION
 
The appellant is a Veteran who served on active duty from April 
1968 to October 1969.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision by the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).
 
In accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), a 
Veteran's claim for an increased disability evaluation may 
require a determination as to whether the Veteran is entitled to 
a total disability rating based on individual unemployability.  
In this case, however, entitlement to total disability evaluation 
based on individual unemployability due to service connected 
disorders was specifically denied in a November 2009 rating 
decision.  The appellant did not appeal.  Hence, any claim of 
entitlement to a total disability evaluation based on individual 
unemployability due to service connected disorders is not 
presently before the Board and will not be discussed.
 
The issue of what evaluation is warranted for PTSD from December 
10, 2009 is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.
 
 
FINDING OF FACT
 
Between May 29, 2008, and December 9, 2009, PTSD was not 
manifested by more than occupational and social impairment with 
reduced reliability and productivity.  
 
 
CONCLUSION OF LAW
 
Between May 29, 2008, and December 9, 2009, the criteria for an 
initial evaluation in excess of 50 percent for PTSD were not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2010).  
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
As service connection, an initial rating, and an effective date 
have been assigned, the notice requirements of 38 U.S.C.A. § 
5103(a) have been met.   
 
VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  He was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting him that reasonably affects the fairness 
of this adjudication.  38 C.F.R. § 3.159(c).
 
Laws and Regulations
 
Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Disabilities must be reviewed in 
relation to their history.  38 C.F.R. § 4.1.  Other applicable, 
general policy considerations include: interpreting reports of 
examination in light of the whole recorded history, reconciling 
the various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability, 38 
C.F.R. § 4.2 ; resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 4.3; 
where there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture more 
nearly approximates the criteria for the next higher rating, 38 
C.F.R. § 4.7; and, evaluating functional impairment on the basis 
of lack of usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).
 
In general, the degree of impairment resulting from a disability 
is a factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held 
that, where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, as is the case with the 
Veteran's PTSD, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known as 
'staged' ratings.  Fenderson, 12 Vet. App. at 126.
 
The Veteran is assigned a 50 evaluation for his PTSD.  He 
contends that he is entitled to a higher initial disability 
rating.  
 
The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411.
 
Under Diagnostic Code 9411, which is governed by a General Rating 
Formula for Mental Disorders, a 50 percent rating is warranted 
for occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  38 
C.F.R. § 4.130.
 
A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  Id.
 
One factor for consideration in evaluating mental disorders is 
the Global Assessment of Functioning score, which is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(citing the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)).  
 
A Global Assessment of Functioning score ranging between 61 and 
70 reflect some mild symptoms (e.g. depressed mood and mild 
insomnia) or some difficulty in social, occupational, or school 
functioning (e.g. occasional truancy, or theft within the 
household), but reflect that the Veteran generally functions 
pretty well and has some meaningful personal relationships.
 
A Global Assessment of Functioning score between 51 and 60 
reflects moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores ranging from 41 to 
50 reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  
 
The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
 

Factual Background and Analysis
 
Based on a review of the evidence of record, the Board finds that 
an initial evaluation in excess of 50 percent for service-
connected PTSD is not warranted.  
 
The evidence supporting this conclusion includes the Veteran's 
June 2008 VA examination.  The examiner reported that the Veteran 
had been married three times, and that at the time of examination 
he had an excellent relationship with his children but no 
relationship currently with his two step children.  The Veteran 
explained that he had neighbors with whom he had "get togethers," 
that he socialized with co-workers and that he socialized with 
his family.  The Veteran stated that he had no history of suicide 
attempts, but had a history of violence having experienced road 
rage while working.  The Veteran noted that he retired from his 
work of thirty-one years, and he reported having that he had some 
difficulty at work with supervisors.  The Veteran reported that 
he had been drinking since Vietnam and that he was drinking three 
to four glasses of wine every night.  
 
Mental status examination revealed that the Veteran was clean and 
neatly groomed.  His speech was unremarkable, and his attitude 
was cooperative and friendly.  The Veteran's affect was noted as 
constricted, blunted, flat and mildly depressed.  The Veteran was 
oriented to person, time and place; and his thought process and 
content were unremarkable.  Hallucinations were denied, but 
delusions of guilt were noted.  The Veteran reported having 
impaired sleep, that he was up and down at night, and got about 
five hours of sleep per night.  The Veteran reported panic 
attacks which occurred about twice a week.  His family history 
was notable for his brother being murdered, and the appellant 
reported having homicidal thoughts about killing his brother's 
murderers.  Suicidal ideation was denied.  Impulse control was 
noted as fair.  The examiner noted that the Veteran described re-
experiencing phenomena including daily thoughts of Vietnam, 
dreams of unknown content that occurred about every ten days and 
monthly flashbacks.  The Veteran stated that he was frequently 
distressed when exposed to reminders of military experiences, 
however it was noted that he frequently watched the movie 
"Platoon" and frequented websites pertaining to the Vietnam 
War.  Avoidance symptoms were noted to include loss of interest 
in formerly enjoyable activities and feelings of estrangement 
from others.  
 
The Veteran's remote memory was mildly impaired, recent memory 
was noted as moderately impaired and immediate memory was 
described as severely impaired.  A diagnosis of PTSD and a global 
assessment of functioning score of 62 were assigned.  
 
The record includes a January 2009 statement in support of the 
Veteran's claim from the Veteran's spouse.  In her statement, the 
Veteran's wife states that her husband's drinking had escalated, 
that he was arrogant and irritable without provocation, and was 
verbally abusive.  She noted that the Veteran did not like to 
have his routine disturbed and became upset when it was 
interrupted.  She also noted that the Veteran was not as careful 
about his hygiene as he once was, which upset her as he had 
always been well groomed.  She noted that his memory was 
impaired, that he drove recklessly and panicked if she was five 
minutes late coming home.  She explained that he repeatedly 
watched the movie "Platoon" and that he continued to search the 
internet for information about Vietnam.  She further stated that 
he saw very little of his children.
 
February 2009 mental health treatment notes from the Canandaigua 
VA medical center noted the Veteran's report that he was crying 
and that he felt increasingly depressed over the last six 
months.  On mental status examination, the Veteran was found to 
be oriented and alert with appropriate dress and hygiene.  The 
Veteran's speech was normal. His thoughts were reported as 
organized, rational, relevant and coherent.  Insight and judgment 
were good.  There was no evidence of psychiatric disturbance or 
suicidal or homicidal intention, ideation or plan.  The Veteran 
was assigned a global assessment score of 52.
 
A VA medical center mental health note dated in March 2009 
reported that the Veteran had been placed on an antidepressant 
but had had digestive problems, so he stopped taking the 
medication.  The Veteran seemed to be in a good mood.  Mental 
status examination revealed that the Veteran was clean, 
appropriately dressed, and that he had normal speech and normal 
thought process.  Insight and judgment were good.  There was no 
suicidal or homicidal ideation intention or plan.  A global 
assessment of functioning score of 62 was assigned.
 
A May 2009 mental health treatment note reported that the Veteran 
was upbeat.  It was noted that he was distressed with a recent 
diagnosis of Crohn's disease but was managing.  Mental status 
examination noted a normal male who was oriented and 
appropriately dressed.  Speech was normal.  The Veteran was noted 
as having positive thoughts overall.  Normal speech was 
reported.  It was noted that the Veteran suffered severe 
nightmares and had good insight and judgment.  There was no 
suicidal or homicidal ideation, intention or plan.  A global 
assessment of functioning score of 62 was assigned.
 
In his May 2009 VA-9 substantive appeal form, the Veteran stated 
that he experienced near-continuous panic attacks, unprovoked 
irritability and difficulty in adapting to circumstances.  
 
VA medical center mental health treatment notes dated in July 
2009 reported that the Veteran was not taking anti-depressants 
until his Crohn's disease was regulated.  The Veteran was 
described as alert and oriented.   It was noted that the 
Veteran's thoughts were rational, relevant and coherent; and his 
speech was normal in rate and rhythm.  The Veteran's symptoms 
were opined to be severe but manageable.  The appellant did have 
severe nightmares.  Insight and judgment were good and there was 
no suicidal or homicidal ideation, intention or plan.  A global 
assessment of functioning score of 62 was assigned
 
November 2009 VA medical center treatment notes recorded the 
Veteran's reports that he still was dealing with symptoms of 
Crohn's disease but that he was managing.  The Veteran stated 
that he went to a Marines reunion and had a "wonderful time."  
Mental status examination revealed that the Veteran was alert, 
oriented, and engaged.  His thoughts were rational, and he had a 
more upbeat mood than previously.  The appellant's conversation 
with the examiner was described as lively.  It was again noted 
that the Veteran's PTSD symptoms were severe but manageable.  A 
global assessment of functioning score of 63 was provided.  
Given the foregoing evidence, the Board finds that the Veteran's 
disability picture does not most nearly approximate the level of 
social and occupational impairment contemplated by the next-
higher 70 percent evaluation.  The record does not demonstrate 
suicidal ideation, obsessional rituals which interfere with 
routine activities, illogical, obscure or irrelevant speech, 
spatial disorientation or an inability to establish and maintain 
effective relationships.
 
While the Veteran demonstrated some of the symptoms approximating 
those described in both the 50 and 70 percent rating criteria to 
include panic attacks, impairment in memory, irritability and 
impaired sleep, his PTSD is most appropriately rated as 50 
percent disabling.  In this regard, the Veteran has consistently 
been described as having good judgment, and appropriate thought 
content and insight.  His speech has been consistently described 
as good; indeed it has been described as lively.  There is no 
evidence of spatial disorientation.  While impaired memory and 
panic attacks were reported, the Veteran was generally reported 
as pleasant and functional by his treating physicians.   The 
Veteran had generally good relationships with his family and 
neighbors, thus demonstrating an ability to establish and 
maintain effective relationships.  While working the Veteran 
reported having some trouble with supervisors, but he was able to 
get along with co-workers.  He was no longer working in light of 
a decision to retire.  There is no evidence that his retirement 
was due to PTSD.  The Veteran's wife opined that the appellant 
was neglecting his personal hygiene, but clinical examiners 
consistently found the appellant to be clean and appropriately 
dressed for all of his treatment.  While the Veteran noted on one 
occasion that he had thought about killing his brother's 
murderer, no plan or active intent was ever reported.  Indeed, 
the appellant was largely shown to have no homicidal ideation, 
and suicidal ideation was never reported
 
Further, throughout the period on appeal, the Veteran's global 
assessment of functioning scores ranged between 52 and 63, 
demonstrating mild to moderate symptoms under the Diagnostic and 
Statistical Manual of Mental Disorders.  In fact, the Veteran's 
score was most frequently 62, demonstrating mild symptoms.  While 
the Veteran's symptoms were described as severe on a number of 
occasions it was also noted that the appellant managed his 
symptoms well.  In light of the preponderance of the evidence, 
the Board finds that the Veteran's PTSD warranted no more than a 
50 percent disability evaluation for the period between May 29, 
2008 and December 9, 2009, must be denied.  See 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411.
 
The Board has considered whether the Veteran's posttraumatic 
stress disorder presented an exceptional or unusual disability 
picture as to render impractical the application of the regular 
schedular standards such that referral to the appropriate 
officials for consideration of an extraschedular rating is 
warranted.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor 
for extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of the 
schedule impractical.").  
 
Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology and provide for consideration 
of additional symptomatology than is currently shown by the 
evidence.  Thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Consequently, referral for extraschedular consideration 
is not warranted.
 
In reaching the above conclusions, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).


ORDER
 
Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder between May 29, 2008 and December 
9, 2009 is denied.
 
 


REMAND
 
In his informal hearing presentation the Veteran, through his 
representative, noted that his last VA compensation examination 
occurred in June 2008, more than two and a half years ago.  
Further, the last available treatment records are more than a 
year old being dated in December 2009.  Thus, while the Board has 
found that the evidence sufficient to make a determination as to 
the severity of the Veteran's PTSD until that time, additional 
evidence must be gathered in order to determine the current 
severity of the appellant's posttraumatic stress disorder since 
December 2009.
 
Given the contention that the appellant's symptoms warrant a 
higher disability rating, the potential availability of more 
medical information for evaluation by an examiner, and the fact 
that the Veteran has not been examined by VA in over two years, 
the Board finds that a new examination is in order.  See 
38 C.F.R. § 3.326.  Additionally, any additional treatment 
records after December 9, 2009 should be obtained so that the an 
informed determination as to the present severity of the 
Veteran's PTSD may be made.  
 
Accordingly, the case is REMANDED for the following action:
 
1.  The AMC/RO should take appropriate action 
to secure any records which have not been 
previously secured for inclusion in the 
claims file, to include mental health records 
dated since December 2009 from the 
Canandaigua VA medical center.  All attempts 
to secure this evidence must be documented in 
the claims file.  If the AMC/RO cannot locate 
such records, the AMC/RO must specifically 
document the attempts that were made to 
locate them, and explain in writing why 
further attempts to locate or obtain any 
government records would be futile.  The 
AMC/RO must then: (a) notify the claimant of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has made 
to obtain that evidence; and (c) describe any 
further action it will take with respect to 
the claim.  The Veteran must then be given an 
opportunity to respond.
 
2.  Thereafter, the AMC/RO should schedule 
the Veteran for a new examination with a 
psychiatrist.   The Veteran's claims folder, 
to include any newly obtained treatment 
records, must be provided to the examiner for 
review.  All indicated studies must be 
performed, and all findings should be 
reported in detail.  In accordance with the 
latest Automated Medical Information Exchange 
(AMIE) worksheets for psychiatric disorders, 
the examiner is to provide a detailed review 
of the Veteran's pertinent medical history, 
current complaints, and the nature and extent 
of his posttraumatic stress disorder.  The 
examiner must provide an opinion concerning 
the degree of social and industrial 
impairment resulting from posttraumatic 
stress disorder, to include whether 
posttraumatic stress disorder alone renders 
him unemployable.  
 
A full rationale must be provided for any 
opinion offered, with a complete discussion 
of the evidence of record.  A global 
assessment of functioning score should be 
provided for posttraumatic stress disorder, 
with an explanation of the significance of 
the score assigned.  A written rationale for 
all opinions expressed must be provided 
 
3.  The Veteran is hereby notified that it is 
his responsibility to report for any ordered 
VA examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655.  .
 
4.  The AMC/RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
remand.  If it is deficient in any manner, 
the AMC/RO must implement corrective 
procedures at once.
 
5.  Thereafter, the RO should readjudicate 
the claim.  If the benefit sought is not 
granted, the Veteran should be furnished with 
a supplemental statement of the case and 
afforded an opportunity to respond before the 
file before the file is returned to the Board 
for further appellate consideration.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


